[Cite as Nelson Ledge Estates v. Abela, 2017-Ohio-889.]

                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


RODGER M. AND IRENE S. WORK INC.                          :   MEMORANDUM OPINION
dba NELSON LEDGE ESTATES,
                                                          :
                 Plaintiff-Appellee,                          CASE NO. 2016-P-0063
                                                          :
        - vs -
                                                          :
PATRICK ABELA AND OCCUPANTS,
                                                          :
                 Defendant-Appellant.


Civil Appeal from the Portage County Municipal Court, Ravenna Division, Case No.
2014 CVG 01611R.

Judgment: Appeal dismissed.


James R. Eskridge, Megargel & Eskridge Co., L.P.A., 231 South Chestnut Street,
Ravenna, OH 44266 (For Plaintiff-Appellee).

Patrick Abela, pro se, 10348 Knowlton Road, Garrettsville, OH            44231 (Defendant-
Appellant).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     This matter is before this court on the October 17, 2016 pro se notice of

appeal filed by, appellant, Patrick Abela. On the notice, appellant does not indicate, nor

did he attach, the judgment entry being appealed. Instead, attached to his notice of

appeal is a handwritten letter from September 21, 2016, indicating that appellant

“followed the directions from the Ohio Bar.” He also indicated in a letter to the Portage

County Municipal Court that he “does not want to hear about time frames. [He] was

instructed wrong by the Ohio Bar. 30 days AFTER ALL------ALL judgments are FINAL.”
       {¶2}   On December 5, 2016, appellee, Rodger M. and Irene S. Work Inc. dba

Nelson Ledge Estates, filed a motion to dismiss the appeal as untimely.

       {¶3}   The trial court docket shows that appellee filed a complaint for eviction

against appellant. The magistrate issued a decision granting a writ of restitution, which

was adopted by the trial court. Appellant objected to the magistrate’s decision, and in

and entry dated November 3, 2014, the trial court overruled appellant’s objections and

ordered that the writ of restitution shall be issued. On April 21, 2015, appellee filed a

“Notice of Dismissal” pursuant to Civ.R. 41(A).

       {¶4}   Appellant filed his first notice of appeal on May 22, 2015, and on August

31, 2015, this court dismissed that appeal as untimely. Nelson Ledge Estates v. Abela,

11th Dist. Portage No. 2015-P-0036, 2015-Ohio-3553. The trial court docket confirms

that since that decision, there has been nothing issued by the trial court. The instant

appeal, which was filed on October 17, 2016, was the next item listed on the docket.

Appellant did not attach the judgment entry being appealed to his notice of appeal

pursuant to App.R. 3(D) and Loc.R. 3(D)(2).

       {¶5}   Assuming that appellant is appealing the same entry as he did in his last

appeal, appellee is correct that it is untimely pursuant to App.R. 4(A). Furthermore, in

addition to being filed out of the 30-day time frame, this is a duplicative appeal of the

appellant’s previous appeal in 11th Dist. Portage No. 2015-P-0036.

       {¶6}   Furthermore, appellant’s assertion that he followed the directions of the

Ohio Bar is misplaced in this matter. The trial court docket reflects that on March 4,

2015, appellant abandoned the property.           Because appellant has abandoned the

property and did not obtain a stay of execution, no relief can be granted to appellant in

this case.



                                            2
      {¶7}   Based upon the foregoing, appellee’s motion to dismiss the appeal is

hereby granted, and this appeal is dismissed as untimely and as being a duplicate

appeal.

      {¶8}   Appeal dismissed.



TIMOTHY P. CANNON, J.,

THOMAS R. WRIGHT, J.,

concur.




                                        3